Citation Nr: 1728633	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to April 2005, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for the claimed disabilities.  

The Board has restyled the Veteran's claim for service connection for dysthymic disorder, claimed as depression, to more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2011 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing in Washington, D.C. at the Central Office.  He was subsequently scheduled for a hearing in April 2017; however, in March 2017, the Veteran requested to postpone the hearing.  The Board hearing was rescheduled for May 2017.  In April 2017, the Veteran requested again to postpone the hearing.  The hearing was rescheduled for July 2017.  In July 2017, prior to the rescheduled hearing, the Veteran requested a videoconference hearing at a later date.  As such, remand is required in order to afford the Veteran a hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing by live videoconference before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


